Campbell, Special Judge,
delivered the opinion of the court.
The verdict is made up of the two items of damages claimed and sworn to by Littlejohn, viz., $212.50 and $400, and 6 percent. interest, and the statutory penalties are not included in the recovery, and therefore no question arises as to the penalties.
The dealing between Littlejohn and his broker in Memphis was not such as is “commonly called futures,” and the question argued as to that is not involved.
The dealing consisted of buying and selling certain stocks, not for future delivery, but for present delivery, and although purchases and sales might follow each other in rapid succession (daily or hourly), that did not constitute dealing in futures as meant by the statute. It condemns mere gambling on the course of the market by buying or selling, on a margin, with reference to the future, and without any purpose to deliver the subject of the sale.
There were some errors committed in the trial in admitting incompetent testimony against the defendant, but no harm was done by this, as the competent testimony covered the points to which the incompetent related, and the error is not ground for reversal.
The only remaining question is as to the sufficiency of the evidence to sustain the verdict. The seemingly unreasonable *1030delay to deliver the messages is shown, and that their character was sufficiently known to the agents of the defendant, and that, in consequence of this delay, unaccounted for and unexcused, the plaintiff lost in one transaction, $212.50, and, by the delay of a certain other message, $400, which he paid. How this' occurred is not shown, but the defendant did not require a specific explanation by the witness as to how the delayed telegram caused this loss, and permitted his asseveration of the loss by reason of the negligence complained of, to go without explanation, and the jury was authorized to accept as true the fact of loss as stated, and to give a verdict accordingly.

Affirmed.

On account of the illness of Woods, J.,.J. A. P. Campbell, Esq., a member of the bar, was commissioned and sat in his stead in this .and other cases.